Citation Nr: 0106961	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-03 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a sleeping 
disorder, including acute insomnia.  

2.  Entitlement to service connection for right lateral lower 
leg pain with a resisting peroneal muscle strain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran had active service from May 1997 to July 1999.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO).  

The Board notes that, in written statements received in 
February 2000, the veteran and his representative have raised 
a claim of entitlement to service connection for a stomach 
disorder.  This matter is referred to the RO for appropriate 
action.


REMAND

The veteran seeks service connection for a sleeping disorder 
and a right leg disorder.  With regard to the former 
disorder, the veteran asserts that it preexisted service and 
was aggravated therein to such an extent that he was 
discharged due to disability.  With regard to the latter 
disorder, the veteran asserts that it developed as a result 
of a right leg injury sustained during active service.  The 
veteran's representative posits that the record is incomplete 
and needs to be developed further.  The Board agrees that 
additional development by the RO is necessary before 
adjudicating the veteran's claims. 

In October 1999, the RO denied the veteran's claims for 
service connection on the basis that they were not well 
grounded.  During the pendency of this appeal, however, a 
bill was passed that eliminates the need for a claimant to 
submit a well-grounded claim and amplifies the VA's duty to 
assist a claimant in the development of his claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. §§ 5100-
5107, 5126).  To date, the RO has not yet considered the 
veteran's claims pursuant to, or undertaken any additional 
development required by, the Veterans Claims Assistance Act 
of 2000.  

The newly passed legislation provides that, in the case of a 
claim for disability compensation, the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit provided 
there is a reasonable possibility that such assistance will 
aid in substantiating the claim.  It also provides that the 
VA's duty to assist includes providing the claimant a medical 
examination when the totality of the evidence establishes 
that the claimant has a current disability that may be 
associated with his period of active service and there is 
insufficient medical evidence of record for the VA to decide 
the claim. See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified 
at 38 U.S.C.A. § 5103A).  

The veteran served on active duty from May 1997 to July 1999.  
His service medical records establish that, on entry into the 
service, the veteran reported that he had had sleeping 
difficulties.  While in service, the veteran was evaluated 
for a sleep disorder that he reported he had had since the 
age of 10.  Based on findings of these evaluations, the 
veteran was diagnosed with delayed sleep phase insomnia.  
Although a DD Form 214 indicates the veteran was discharged 
for a "physical condition, not a disability," the record is 
unclear regarding whether the veteran's sleep disorder 
prompted the discharge.  The veteran's service medical 
records also establish that the veteran sustained an injury 
to his right ankle and leg during active service and was 
diagnosed with chronic right leg pain and a resisting 
peroneal muscle strain.  Since his discharge from service, 
the veteran has continued to complain of insomnia and right 
leg pain.  As the record stands, however, there is 
insufficient medical evidence to determine whether an 
etiological relationship exists between the veteran's current 
complaints and the documented in-service sleeping disorder 
and right leg injury.   

Considering the medical evidence in conjunction with the 
veteran's assertions, the Board is persuaded that there is a 
reasonable possibility that the veteran could substantiate 
his claims by being afforded VA examinations, during which VA 
examiners can offer their opinions regarding the etiology of 
the claimed disorders.  The Board acknowledges that a VA 
examiner addressed the etiology of the veteran's sleeping 
disorder in August 1999; however, the VA examiner's opinion 
was based on an incomplete record that did not reflect 
whether, as alleged, the veteran was discharged from service 
due to his sleeping disorder. 

Prior to affording the veteran such an examination on Remand, 
it is pertinent that the RO obtain all outstanding service 
medical and personnel records that address the reason for 
which the veteran was discharged.  Based on the content of 
these records, the RO should indicate in the claims file the 
"physical condition" for which the veteran was discharged.  
Thereafter, the RO should contact the veteran and request him 
to identify any additional outstanding evidence and to submit 
any additional argument he wishes the RO to consider in 
connection with his appeal.  The RO should then transfer the 
complete claims file to the VA examiners for review in 
conjunction with the veteran's examinations. 

Finally, in October 1999 and December 1999, respectively, the 
RO granted the veteran service connection and assigned him a 
20 percent evaluation for a back disorder and denied him 
service connection for a tender scar of the right leg/knee 
region.  In written statements submitted in February 2000, 
the veteran indicated that he disagreed with the RO's 
assignment of the 20 percent evaluation for the back disorder 
and denial of service connection for the scar.  To date, the 
RO has not issued a statement of the case in response to the 
veteran's notices of disagreement.  

The failure to issue a statement of the case in such a 
circumstance renders a claim procedurally defective and 
necessitates a Remand.  38 C.F.R. §§ 19.9, 20.200, 20.201 
(2000); see also Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 
9 Vet. App. 124 (1996).  On Remand, the RO has the 
opportunity to cure this defect.  Thereafter, the RO should 
return the claim's file to the Board only if the veteran 
perfects his appeal in a timely manner.  Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of 
Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims 
file does not contain a notice of disagreement, a statement 
of the case and a VA Form 9 [substantive appeal], the Board 
is not required, and in fact, has no authority, to decide the 
claim). 

This case is remanded to the RO for the following 
development:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers 
who have treated him for the disabilities 
at issue in this case and whose records 
have not yet been obtained.  After 
securing any necessary authorizations, 
the RO should obtain and associate with 
the claims file all treatment records 
identified.

2.  The RO should also obtain and 
associate with the claims file all 
service medical records that have not yet 
been secured and service personnel 
records pertaining to the reason for 
which the veteran was discharged.

3.  When the requested development is 
completed, the RO should arrange for the 
veteran to undergo VA examinations by 
appropriate specialists for the purpose 
of determining whether the claimed 
disorders exist, and if so, whether they 
are related to the veteran's period of 
active service.  Prior to the 
examinations, the RO should provide the 
examiners with the veteran's claims file 
and a copy of this Remand for review.  
After perusing the claims file, including 
all service medical and personnel 
records, and conducting a thorough 
examination, including all indicated 
tests, the examiners should indicate 
whether the veteran currently has a sleep 
disorder and/or a right leg disorder 
(that is unrelated to the veteran's back 
disorder "lumbar radiculopathy, left, at 
the L5-S1 level, with residual 
symptoms," for which he is already 
service connected).  The examiners should 
then address the etiology of each 
disorder shown to exist.  With regard to 
any sleep disorder shown to exist, the 
examiner specializing in such disorders 
should opine whether the veteran's 
sleeping disorder preexisted service, and 
if so, whether it was at least as likely 
as not aggravated therein.  In so doing, 
the examiner should pay particular 
attention to the veteran's allegation 
and/or any evidence showing that the 
veteran was discharged from service for 
his sleep disorder.  With regard to any 
right leg disorder shown to exist, the 
examiner specializing in such disorders 
should opine whether the veteran's right 
leg disorder was at least as likely as 
not incurred in service.  The examiners 
should support their opinions with 
written rationale.  

4.  Thereafter, the RO should undertake 
any other development necessary to comply 
with the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000.  

5.  Once all development is completed, 
the RO should readjudicate the veteran's 
claims for service connection for 
sleeping and right leg disorders.  If the 
RO denies either of these benefits, it 
should provide the veteran and his 
representative a supplemental statement 
of the case and afford them an 
opportunity to respond thereto before the 
record is returned to the Board for 
further appellate review.  The RO should 
also provide the veteran and his 
representative a statement of the case 
addressing the issues of entitlement to 
an increased evaluation for the veteran's 
back disability and entitlement to 
service connection for a scar of the 
right leg/knee region, and afford them an 
opportunity to perfect an appeal of the 
RO's denial of these issues by submitting 
a substantive appeal in response thereto.  
The RO should advise the veteran that the 
Board will not proceed in considering 
these claims following the issuance of 
the statement of the case unless he 
perfects his appeal.   

The purpose of this REMAND is to ensure that the veteran is 
afforded due process and to obtain additional medical 
information.  The Board intimates no opinion as to the merits 
of this appeal.  The veteran is free to submit any additional 
evidence and argument in support of his claims; however, no 
action is required until he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




